CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, Angel Ojeda, Jr., of Hackensack, and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with R.l:20-12(b).
IT IS ORDERED that:
1. Pursuant to R.l:20-12(b) Angel Ojeda, Jr. of Hackensack, admitted to practice in this state in 1989, is hereby transferred to disability inactive status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Angel Ojeda, Jr. is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status.
3. Angel Ojeda, Jr. shall comply with R.l:20-20 governing suspended, disbarred and incapacitated attorneys.